UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   July 23, 2015                   Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James R. Niblock, Appellant Pro Se.      William P. Jauquet, Special
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James R. Niblock seeks to appeal his 2003 criminal judgment

imposed following his guilty plea to five counts of wire fraud, in

violation of 18 U.S.C. § 1343 (2012).        The district court entered

judgment on August 1, 2003.      At that time, Rule 4(b)(1)(A) of the

Federal Rules of Appellate Procedure required a defendant in a

criminal case to file his notice of appeal within ten days of the

entry of judgment. 1    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.              Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

      Niblock filed his notice of appeal on March 26, 2015. Because

Niblock failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal as untimely.2

Niblock’s motion for transcripts at government expense is denied.

We   dispense   with   oral   argument   because   the   facts   and   legal




      1Rule 4 was amended effective December 1, 2009, to establish
a 14-day appeal period. Fed. R. Crim. P. 4(b)(1)(A) (2009).
      2We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).
Because   Niblock’s  appeal   is  inordinately   late,  and   its
consideration is not in the best interest of judicial economy, we
exercise our inherent power to dismiss it. See United States v.
Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).

                                    2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3